The opinion of the court was delivered by
Dunbar, J.
This action was brought by the plaintiffs to recover from the defendant damages on account of the destruction or conversion of certain saw-logs by the defendant, on which the plaintiffs had liens for labor performed in cutting and hauling such logs. These liens had been established in a prior • action. Judgment was obtained in different sums for the different plaintiffs in the action. Pifty plaintiffs were joined in this action, and of the judgments obtained forty-three out of the fifty are for less than $200 each. The defendant having appealed from the judgment entered, these forty-three plaintiffs and plaintiff P. W. Parsons moved to dismiss as to each of them on the ground that this court has no jurisdiction of the cause as to each of them, because the amount in controversy is less than $200. We think this motion must prevail. Each of these plaintiffs has had a claim adjudicated against this defendant which was entirely distinct and separate from the claims of the other plaintiffs. They each one had a separate right of action, and could have maintained a separate suit. It is true that for convenience they were joined as plaintiffs, yet their demands were for separate judgments, and the judgments, in reality, were separate and distinct. The judgment which each plaintiff obtained, or had a right to obtain, was based upon a separate trial and examination, and dependent upon the facts involved in the particular case. One plaintiff might have recovered under the facts proven, while the claim of the other might have been re*99jected. Each separate plaintiff would have had a right to have compromised his particular case, or to have satisfied his particular judgment in any manner he saw fit, without consultation with the other plaintiffs, or without ■affecting their judgments. It is argued by the appellant that the plaintiffs, having submitted themselves to the jurisdiction of the court, and having stood ready to receive the benefits of the joint trial, are now estopped from raising the question of jurisdiction; but we do not think this argument is tenable. The law permits them to join in these trials simply for the purpose of convenience, and for the purpose of saving costs to all parties; but it does not, we think, affect any material right which any of the plaintiffs would have had had he brought an independent .action and have tried it independently. It is also urged that these actions depend upon a lien, and that, the establishment of the lien being the basis of the action, they do not fall within the constitutional inhibition; .but it ■seems to us that the establishment of the lien is purely incidental, and that the action is a straight action for the recovery of money. It was held by the United States •supreme court in Farmers’ Loan & Trust Co. v. Waterman, 106 U. S. 265 (1 Sup. Ct. 131), that where parties severally asserted in the same suit a separate cause of • action, the decrees which were rendered in favor of them respectively could not be joined to render the amount involved sufficient to give the court jurisdiction; and the •court, in discussing this question, uses the following language :
“ In determining this question each claim will depend •on its own facts. A recovery by one claimant will not ■necessarily involve a recovery by another. While the rights of all depend upon establishing a liability of the purchasers for the payment of debts of a particular kind, -no one can recover unless he shows that there is owing to *100him individually a debt of that hind. There are, therefore, necessarily in the case as many separate and distinct controversies as there are separate claimants and intervenors. The purchasers have the right to contest each, claim separately.”
This is a parallel case, it seems to us, with the case at. bar, for, as we have before seen, in the action at bar a. recovery by one claimant will not necessarily involve a recovery by another, and no one can recover unless he-shows that he is individually entitled to a judgment. This, is the uniform holding of the supreme court of the United States, as shown by the cases cited by the petitioner, to-wit: Ex parte Baltimore & O. R. R. Co., 106 U. S. 5 (1 Sup. Ct. 35), and Gibson v. Shufeldt, 122 U. S. 27 (7 Sup. Ct. 1066), and Clay v. Field, 138 U. S. 479 (11 Sup. Ct. 419).
It is conceded by the appellant that the rule in United States courts is as above announced, but it is claimed that' the federal authorities are not in point, for the reason that the jurisdiction of the federal courts is specified and limited, while the grant of appellate jurisdiction to this, court under the constitution is general, and that whatever-is withheld from it comes by way of exception; but we do not see that this distinction can have any effect on the-question in controversy, for the exception is plain and explicit, and, in our judgment, this case falls squarely within the restraint upon the jurisdiction of this court. But, in addition to this, the cases cited by the petitioner from state courts under constitutional provisions similar to ours sustain their contention. Thus, in Louisiana Western R. R. Co. v. Hopkins 33 La. An. 806, it was held that a consolidation of two distinct suits between the same-parties, in each of which the matter in dispute was less-than $1,000, did not invest the court with jurisdiction. In that case the judgment in favor of the defendants in *101•the aggregate was $2,200, while the jurisdictional limitation was $1,000, and it was claimed, as it is here by the Appellant, that the aggregate amount allowed by the judgment to all the defendants collectively should be the test of the jurisdiction, instead of the amount of a single judgment; but the court said, in noticing the statute allowing the accumulation of the several demands in one application:
“ But we cannot conceive that the statute can have any ■effect on the jurisdiction of this court, which must deal with each land owner as a separate and distinct party, entitled to rights personal to himself and independent of those of his co-defendants. There is no community of interest between the various defendants; the valuation of the lands and damages of each must be made separately, ■■and the adjudication affects each separately and distinctly, as though they had been made defendants in so many ■different suits.”
And so here it is apparent that the adjudication affected •each one of these plaintiffs separately and distinctly.- The •same rule is announced in The Aultman & Taylor Co. v. Weir, 134 Ill. 137 (24 N. E. 771), and in the other state xeports cited by the respondent. We think, therefore, that in accordance with authority and principle the motion must be granted as to those plaintiffs whose judgment was less than $200. It appearing also that the claim of E. W. Parsons at the commencement of the action was less than ■'$200, the motion to dismiss will also be granted as to him.
Scott, O. J., and Beavis, Andes s and G-obdon, JJ., ■concur.